      Case 3:12-cr-00154-RNC Document 391 Filed 07/01/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES                       :
                                    :
v.                                  :    CASE NO. 3:12-cr-154(RNC)2
                                    :
ORLANDO NEALY                       :
                                    :

            ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

     Defendant Orlando Nealy has moved unopposed for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

For reasons that follow, the motion is granted.

     On October 22, 2019, Mr. Nealy was sentenced to twelve

months and one day imprisonment followed by twelve months of

supervised release for a violation of his supervised release.

Mr. Nealy has served nearly eight months of his sentence.              He

requests that his sentence of imprisonment be reduced to time-

served and that a four-month period of home confinement be used

as a substitute.    The government does not oppose this

substitution.

     The Court finds that the risk posed to Mr. Nealy’s health

by the novel coronavirus constitutes an extraordinary and

compelling reason justifying compassionate release in accordance

with § 3582(c)(1)(A).    Mr. Nealy’s medical history presents

significant risk factors for severe illness were he to contract

COVID-19.    See United States v. Brown, 4:05-CR-227-1, 2020 WL

2091802, at *9 (S.D. Iowa April 29, 2020)(citing decisions
      Case 3:12-cr-00154-RNC Document 391 Filed 07/01/20 Page 2 of 3



granting compassionate release because of risk factors linked to

COVID-19).

     The Court further finds that the sentencing factors in

18 U.S.C. § 3553(a) weigh in favor of compassionate release at

this time.   Mr. Nealy has completed the majority of his sentence

and will be confined to his home as a substitute for further

incarceration.

     Accordingly, it is hereby ordered:

     1.   The motion for compassionate release is granted.

     2.   Mr. Nealy’s term of imprisonment is reduced to time-

served and he will be released from the custody of the Bureau of

Prisons forthwith.

     3.   Following his release, Mr. Nealy will serve the first

four months of his supervised release under home confinement as

a substitute for further incarceration.       During this four-month

period, he will be subject to monitoring by the Probation Office

using SmartLink technology or the equivalent.        Mr. Nealy will

remain in his residence at all times except that he may leave to

obtain medical care and treatment, work, participate in

religious services, and at such other times as may be approved

by the Probation Office.

     4.   Mr. Nealy will then serve the remaining eight months of

his supervised release subject to the same mandatory and

standard conditions previously set.

                                    2
      Case 3:12-cr-00154-RNC Document 391 Filed 07/01/20 Page 3 of 3



     5.   Mr. Nealy will self-quarantine for a period of 14 days.

During this period, he will make reasonable efforts to          be

tested for COVID-19.    If he tests positive, he will immediately

notify the BOP.

     6.   All other terms of the Order Revoking Supervised

Release (ECF No. 384) remain in effect.

     So ordered this 1st day of July 2020.



                                  __________/s/ RNC____________
                                       Robert N. Chatigny
                                  United States District Judge




                                    3
